DETAILED ACTION

The instant application having application No 16/649957 filed on 03/23/2020 is presented for examination by the examiner.

Oath/Declaration

The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R 1.63.

Examiner Notice
Claim 1 would be allowable if (i) claim 23 or 25 or 26 or 27 or 28 or 32 is incorporated into the independent claim 1, (ii) 112 2nd rejections resolved.
The claim 19, 24 and 32 has the conditional limitation “when the OTU move”, and “when the direction of travel changes” and “when the polygon identification”, please clarify the conditional language features from the limitations of the claims, See MPEP 2111.04.II provides guidance for contingent limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 24 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Regarding claim 24 is each recites the phrase renders the claims indefinite because it is unclear what “its” refers to.  
Thus, it is unclear whether the limitation following the phrase are part of the claimed invention. Thus, it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 18-22, 24, 29, 33-35 are rejected under 35 U.S.C 103(a) as being unpatentable over Cross et al. (US 20210107542, Apr. 15, 2021) in view of Loomis et al. (US 20160036519, Feb. 4, 2016).
Claims 1-17 (Cancelled) 
Regarding Claim 18, Cross discloses a method for ensuring that a section block of a railway section is free of a last unit of a train (page 11, par (0088), line 1-5, transmit its AVL information to the plurality of PNUs in the train system, including, when available, track (free railway section) and direction information), 
comprising equipping each train travelling into the section block with at least one train terminal (OTU - On Train Unit) at an end of the train defined by a direction of travel of the train (page 8, par (0070), line 1-10, automatic vehicle location ("AVL") (wherein AVL is works as OUT) data in the train system, in the train system track and direction information included in the AVL, the computer of the PNU, based upon the location data received track and direction information, amongst other information transmitted over the system); 
using the OTU for a periodic position detection of the train (page 5, par (0048), line 1-10, control unit in the vehicle dynamically inform the speed control unit of the changing track and signal conditions and, the speed and location of a vehicle on a particular route;  a system to determine a vehicle's estimated time of arrival ("ETA") at a given point on a route; and a system to monitor the position and progress of vehicles, along with other variables, in a train system, also see par(0116), a train is sensed  periodically, based on AVL packet).
Cross discloses all aspects of the claimed invention, except storing at least one polygon, which is defined by a plurality of geo-data, for each section block in the OUT; registering a respectively traveled polygon at least once by the OTU by Global Navigation Satellite System (GNSS) if the position of the OTU is within the polygon; and using the OTU to send an identification of the respectively traveled polygon at least once to an electronic data processing system for evaluation.
Loomis is the same field of invention teaches storing at least one polygon, which is defined by a plurality of geo-data, for each section block in the OUT (page 11, par (0087), line 1-10, a network GNSS method computes the estimated position of a rover unit's antenna(s) using receiver trajectory is mostly contained by a closed polygon whose vertices are the reference receiver antennas); 
registering a respectively traveled polygon at least once by the OTU by Global Navigation Satellite System (GNSS) if the position of the OTU is within the polygon (page 11, par (0087), line 1-10, the rover unit can move a few kilometers outside this polygon without significant loss of positioning accuracy, a network GNSS algorithm calibrates the ionosphere and troposphere signal delays at each reference receiver position and then interpolates and possibly extrapolates these to the rover unit's position to achieve better signal reference receiver); 
and using the OTU to send an identification of the respectively traveled polygon at least once to an electronic data processing system for evaluation (page 11, par (0087), line 1-10, the rover unit can move a few kilometers outside this polygon (wherein traveled polygon) without significant loss of positioning accuracy, a network GNSS algorithm calibrates the receiver position and these to the rover unit's position to achieve better signal reference receiver). 
Cross and Loomis are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify prior to using the OTU to send an identification of the respectively traveled polygon at least once to an electronic data processing system for evaluation and the teaching of Cross to include the network GNSS algorithm calibrates the receiver position and these to the rover unit's position to achieve better signal reference receiver of Loomis because it provides both greater granularity and better data sources than is possible using ground station reporting networks.

Regarding Claim 19, Cross discloses all aspects of the claimed invention, except the evaluation of the identification includes a time and an order of traveled polygons; and a time when the OTU moves from one section block to an adjacent section block.
Loomis is the same field of invention teaches the evaluation of the identification includes a time and an order of traveled polygons (page 11, par (0087), line 1-10, the rover unit can move a few kilometers outside this polygon (wherein traveled polygon) without significant loss of positioning accuracy ) and a time when the OTU moves from one section block to an adjacent section block(page 10, par (0086), line 1-10, when rover unit is moved from one position to another to record the position of various features which are being measured for some short period of time). 

Regarding Claim 20, Cross discloses the identification of the respective polygon includes geo-data, the identification of the respective section block and the respective track identification(page 8, par (0070), line 1-10, automatic vehicle location ("AVL") (wherein AVL is works as OUT) data in the train system, in the train system track and direction information included in the AVL, the computer of the PNU, based upon the location data received track and direction information, amongst other information transmitted over the system).

Regarding Claim 21, Cross discloses storing a polygon in the OTU for each section block at both ends of the section block (page 11, par (0088), line 1-5, transmit its AVL information to the plurality of PNUs in the train system, including, when available, track (free railway section) and direction information). 

Regarding Claim 22, Cross discloses all aspects of the claimed invention, except storing a plurality of adjoining polygons in the OTU over the entire length of the section block.
Loomis is the same field of invention teaches storing a plurality of adjoining polygons in the OTU over the entire length of the section block (page 11, par (0087), line 1-10, the rover unit can move a few kilometers outside this polygon (wherein traveled polygon) without significant loss of positioning accuracy). 

Regarding Claim 24, Cross discloses the train at its tip, defined by the direction of travel, is equipped with an additional OTU and when the direction of travel changes, the additional OTU is recognized by the electronic data processing system as the OTU at the end of the train(page 5, par (0048), line 1-10, control unit in the vehicle dynamically inform the speed control unit of the changing track and signal conditions and, the speed and location of a vehicle on a particular route;  a system to determine a vehicle's estimated time of arrival ("ETA") at a given point on a route; and a system to monitor the position and progress of vehicles, along with other variables, in a train system, also see par(0116), a train is sensed  periodically, based on AVL packet).

Regarding Claim 29, Cross discloses a train integrity is determined by the OTU changing from one section block to another section block (page 11, par (0088), line 1-5, transmit its AVL information to the plurality of PNUs in the train system, including, when available, track (free railway section) and direction information). 

Regarding Claim 33, Cross discloses the car identifications of the individual cars of a train are transmitted to the OTU in order to be able to send a relevant position and time of individual cars to the electronic data processing system (page 8, par (0070), line 1-10, automatic vehicle location ("AVL") (wherein AVL is works as OUT) data in the train system, in the train system track and direction information included in the AVL, the computer of the PNU, based upon the location data received track and direction information, amongst other information transmitted over the system). 

Regarding Claim 34, Cross discloses the car identification is linked to at least one freight document of the respective car (page 5, par (0047), line 1-10, the safety notification system of this appli­cation will be described in conjunction with transit systems and particularly rail transit systems working in conjunction with freight rail tracks). 

Regarding Claim 35, Cross discloses polygons stored in the OTU contain information on positioning of railway signals, and positions of the railway signals can be visualized in the driver's compartment of the train (page 11, par (0088), line 1-5, transmit its AVL information to the plurality of PNUs in the train system, including, when available, track (free railway section) and direction information).

Conclusion
The prior art made of record and not relied upon is considered pertinent
to applicant's disclosure are:
Ahmed et al. (US 20180112983, Apr. 26, 2018) teaches Method and System For Global Shape Matching a Trajectory.
Any inquiry concerning this communication or earlier communications
from the examiner should be directed to IQBAL ZAIDI whose telephone number
is 571-270-3943. The examiner can normally be reached on 7:30a.m to 5:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the
examiner’s supervisor, NGO RICKY can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is
assigned is 571-273-8300.
Information regarding the status of an application may be obtained from
the Patent Application Information Retrieval (PAIR) system. Status information
for published applications may be obtained from either Private PAIR or Public
PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the
Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
9197 (toll-free).

/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464